Citation Nr: 1535692	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-23 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a schedular rating in excess of 40 percent for lumbosacral strain with degenerative joint disease (DJD) and degenerative disc disease (DDD).

2.  Entitlement to an extraschedular rating for lumbosacral strain with degenerative joint disease (DJD) and degenerative disc disease (DDD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  That decision, in relevant part, continued a 40 percent rating for the Veteran's lumbar spine disability.  

In his April 2009 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at the RO; in May 2010, he withdrew this request.  38 C.F.R. § 20.704(e) (2015).

In September 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a November 2012 VA examination report, the VA examiner suggested that the Veteran may be unable to work as a result of his service-connected disabilities, raising the issue of entitlement to a total disability rating based on individual unemployability.  

Under Rice v. Shinseki, the Board has jurisdiction over a claim for total disability ratings based on individual unemployability, accordingly the Board has separately captioned the issue on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).

In March 2013, the Veteran stated that he had no additional evidence to submit and asked that RO review of any new evidence so that the Board may proceed with adjudication of the appeal.

The issues of entitlement to an extraschedular rating in excess of 40 percent for lumbosacral strain with degenerative joint disease (DJD) and degenerative disc disease (DDD) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbosacral strain with degenerative joint disease and degenerative disc disease manifested in forward flexion limited to 40 degrees with pain, tenderness, fatigability, and flare-ups but without ankylosis of any segment of the spine or physician-prescribed bed rest.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 40 percent for lumbosacral strain with degenerative joint disease and degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

In September 2012, the Board remanded the increased rating issue due, in part, to a finding that the Veteran's previous, July 2008, VA examination was inadequate.  Specifically this was due to the Veteran's report that no range of motion testing was performed.  The Board additionally found the examination inadequate because findings pertaining to repeated use testing were unclear, and because the claims file was not made available to the examiner.  

Given these findings, the Board will not, in its analysis below, report the range of motion testing results included in that examination report.  However, the examiner's findings as pertaining to the Veteran's complaints of pain and limitations due to his back symptoms will be considered.  The Veteran's statements as recorded by the VA examiner are largely consistent with treatment records and the Veteran's later VA examination and this portion of the examination is not found to be inadequate.  The Veteran is not prejudiced by the limited consideration of this examination by the Board.

Moreover, pursuant to the Board's September 2012 remand, the Veteran was provided a VA medical examination in November 2012.  The November 2012 VA examination is adequate for rating purposes as it is based upon consideration of the Veteran's prior medical history and examinations and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Thus, any insufficiency in the duty to assist was corrected by the November 2012 examination.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

II.  Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 

The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's claim for an increased rating was received on May 28, 2008.  The Board thus considers whether a higher disability rating is warranted from May 28, 2007.

The Veteran seeks an increased disability rating for his lumbosacral strain with degenerative joint disease and degenerative disc disease, rated as 40 percent disabling.  The 40 percent disability rating was assigned by the RO in a January 1999 rating decision based upon the version of Diagnostic Code 5292 in effect at that time which assigned the 40 percent rating based on a finding of severe limitation of motion of the lumbar spine.  

The rating criteria was amended effective September 26, 2003, as described below.  The Veteran's claim for an increased rating was submitted in May 2008.  Thus, in this case, only the revised criteria apply.

Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235-5243. 

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), effective September 26, 2003, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  The Veteran is shown to have bilateral radiculopathy of the lower extremities associated with his service-connected lumbar spine disability.  Service connection for that radiculopathy was granted and 20 percent ratings were assigned for each lower extremity, effective November 1, 2012, in a February 2013 rating decision.  As the Veteran has not disagreed with that rating decision, the Board will not further discuss symptoms of radiculopathy in the analysis below.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that pain by itself, even if throughout a joint's range of motion, does not constitute a functional loss entitling a claimant to a higher rating under the applicable DC or the DeLuca factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  





III.  Factual Background and Analysis

The Veteran was afforded a VA examination in July 2008.  During his examination the Veteran reported pain and increased spasm in the lumber spine, he explained that he experienced increased pain despite taking medication.  

The Veteran reported that his pain bothered him two to three times a week and stated that he was unable to move and had shooting pain down both legs.  The Veteran denied bowel problems or incontinence.  He described sharp constant back pain, rated as an eight of ten in severity (with ten being the worst) and a nine out of ten after repetitive use.  The Veteran reported flare-ups of pain which were severe and could last for days.  He reported twenty-four incapacitating episodes in the last twelve months.  It was noted that the Veteran had increased spasm and pain.  The examiner stated that review of the records demonstrated that he was taking to a lot of medication and had a lot of spasms, tenderness, and pain despite taking these medications.  Neurological examination was normal.

The examiner observed that the Veteran walked into the examination room holding his lower back with his left hand and that he experienced difficulty sitting and moving around secondary to his back pain.  The examiner stated that the Veteran retired in 1989 and that his condition affected his activities of daily living and his usual occupation.  The examiner noted that the Veteran was only able to drive short distances due to pain.  A diagnosis of lumbosacral strain with degenerative joint disease and degenerative disc disease was provided.  

In his October 2008 notice of disagreement, the Veteran stated that he reported twenty-four periods of incapacitation which lasted for three or more days on average to his VA examiner.  The Veteran referred to the findings of the August 2008 rating decision which explained that a 60 percent disability rating required bed rest prescribed by a physician.  He explained that during an incapacitating episode he did not have the ability to get to his bathroom-let alone the VA-and noted that he was on a number of medications which rendered him unable to operate a motor vehicle.  The Veteran stated that he continuously sought treatment when he has the ability to get to the doctor but that it took several days before he could get an appointment.  

In January 2009, the Veteran's sister, G.T., wrote that she suspected that her brother's disability rating was based on insufficient evidence on the Veteran's numerous incapacitating episodes and that he had not chosen to go to the doctor during these episodes.  She explained that the Veteran would have documented his incapacitating episodes if he had he known that it was important to document them.  

In February 2009 statement, the Veteran's friend A.K. stated that she had known the Veteran for 18 years and that she had seen him on a daily basis.  She stated that his symptoms had markedly increased and that he was no longer able to enjoy evenings with family or friends for very long.  She noted that she had witnessed many episodes of three to four days of complete bed rest due to not being able to stand for a long period of time.  She further explained that the Veteran's last episode of incapacitation lasted twenty-two days and that it was impossible for him to drive to the hospital fourteen miles away.  

In an April 2010 treatment note, the Veteran stated that he did not want a steroid shot and that he was doing better on a combination of Tramadol and Vicodin.  He stated that he was able to perform his activities of daily living.  

A January 2011 chronic pain treatment record noted that the Veteran had limited lumbar spine mobility in flexion and extension due to pain.  It was noted that the Veteran could receive injections to reduce pain and that he was referred to physical therapy for a TENS unit and a back brace.

An August 2011 treatment note included the Veteran's report that he felt like lightening was going down his spine, he reported dull and achy pain all the time.   

A March 2012 VA medical center treatment note includes the Veteran's complaints of mid to lower back pain which was constant with exacerbations which radiated to his toes.  The Veteran stated that his back felt like it was "on fire."  Treatment records demonstrate that the Veteran received numerous injections of anesthetic to relieve pain.  

The Veteran was afforded a VA examination in November 2012.  During his examination, the Veteran noted that he had tried many forms of treatment for his back symptoms to include the use of anti-inflammatories, muscle relaxers and narcotics.  In addition, the Veteran reported that he used a TENS unit, he noted that he had attended physical therapy and received injections and acupuncture.  The Veteran stated that none of these courses of treatment provided long term relief.

The Veteran reported flare-ups describing shooting pain down his legs several times a month lasting between minutes and days.  The Veteran stated that about twice a week he developed a burning pain and numbness to both legs causing weakness and causing his legs to go out, the Veteran stated that he sometimes had to stay in bed secondary to those symptoms. 

Range of motion testing revealed forty degrees of flexion with painful motion at ten degrees.  

Repetitive testing with three repetitions demonstrated forward flexion to forty degrees.  There was no additional limitation in range of motion with repetitive testing, there was less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight bearing with repetitive motion testing.  

The examiner stated that the Veteran had intervertebral disc syndrome with no incapacitating episodes over the past 12 months.  The Veteran reported that he used crutches and a cane occasionally due to his back pain and radicular symptoms.  X-rays were found to demonstrate multilevel degenerative disc disease.  It was noted that the Veteran's spine disability impacted his ability to work in that he could not kneel, stoop, or bend and could no longer stand at a hunch.  

In a February 2013 VA medical center treatment note, the Veteran is shown to have complained of low back pain; he stated he was disabled by flare-ups at least six weeks per six months on average at which time he needed to lay down in bed and use a heating pad.  The Veteran noted that he was doing better with injections for pain but that they did not reduce his flare-ups.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent disability rating is warranted where flexion is limited to thirty degrees or less.  Of note, the Veteran was granted a 40 percent disability rating based on earlier rating criteria for severe limitation of motion.  While the Veteran, who is shown to have forty degrees of flexion, is not shown to meet the present rating criteria for a 40 percent rating, the Board will not interrupt the assignment of that rating.  However, the evidence does not demonstrate that a higher disability rating is warranted. 

The only ratings available in excess of a 40 percent rating are 50 and 100 percent ratings, both of which require evidence of ankylosis.  Specifically, unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating and unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is not demonstrated by the evidence of record, thus a higher disability rating based on a finding of ankylosis cannot be established.

While the Board is cognizant of the Veteran's limitations and complaints due to flare-ups of pain, he clearly has movement in the thoracolumbar spine.  Moreover, none of the medical evidence shows that the Veteran has any ankylosis of the thoracolumbar spine.  Accordingly, a higher 50 percent schedular rating is not warranted.  See DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 36-37; see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5237.  

The evidence of record does not show that the Veteran had incapacitating episodes as defined by VA regulations.  Although the Veteran has indicated that he has confined himself to bed because of back pain, and is quoted as stating that he has multiple flare-ups which require bed rest, there is no evidence from any of the Veteran's medical providers that bedrest has been prescribed by a physician for treatment of his spine disability.  Therefore a schedular disability rating in excess of 40 percent under Diagnostic Code 5243 is not warranted.  

The Board is cognizant of the Veteran's statements as well as those of G.T. and A.K. noting that the Veteran has had multiple periods of incapacitation.  However, the rating criteria for IVDS requires physician-prescribed bed rest in order to demonstrate a period of incapacitation as defined by the regulations.  Thus, the Veteran's self-treating with bed rest is insufficient for a higher disability rating.  Additionally, it is noted that the Veteran was aware of this requirement at least as early as his October 2008 notice of disagreement as he cites it specifically.  Significantly, treatment records do not demonstrate that the Veteran discussed the issue of incapacitation with a treating physician prior to February 2013.  Moreover, the Veteran is not shown to report periods of incapacitation to his November 2012 VA examiner and, while he is shown to report incapacitation in February 2013, these treatment notes include the Veteran's report of self-imposed, rather than physician-prescribed bed rest.  

In sum, the Veteran's service-connected lumbar spine disabilities are manifested by 40 degrees of forward flexion with pain, tenderness, flare-ups and additional limitations with use.  Ankylosis is not demonstrated, nor is physician prescribed bed rest for intervertebral disc syndrome shown.  Finally, as the Veteran has not exhibited any associated objective bowel or bladder impairment a separate rating for such disabilities is not warranted.  

The criteria for a disability rating in excess of 40 percent for the Veteran's lumbar spine disabilities have not been met or approximated at any time during the pendency of the appeal; there is no doubt to be resolved and an increased disability rating is not warranted.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative joint disease and degenerative disc disease is denied.


REMAND

The Veteran's November 2012 VA examination indicates that the Veteran may be precluded from working secondary to his lumbar spine symptoms.  Thus, a claim for TDIU is reasonably raised by the evidence of record.  The RO should contact the Veteran in order to determine whether he wishes to pursue a claim for TDIU and, if so, perform any and all development necessary thereafter.

As any development of a TDIU claim may have an impact on the complete picture of the Veteran's service-connected disabilities and its effect on his employability as it pertains to extraschedular consideration, the Board finds the issue of an extraschedular rating is inextricably intertwined with the TDIU claim.  Following the development of the TDIU claim, the issue of entitlement to an extraschedular disability rating for the Veteran's lumbosacral strain with degenerative joint disease and degenerative disc disease must be considered.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU and request a complete application for compensation based on unemployability, to include the contact information of former employers, where possible.  Conduct any and all additional development necessary pursuant to the Veteran's claim for TDIU if he submits the requested information.

2.  Then, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


